Exhibit 10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May 1, 2007 by and
among Festival Fun Parks, LLC, a Delaware limited liability company (the
“Company”), Palace Entertainment Holdings, Inc., a Delaware corporation
(“Holdings”) and Cynthia P. Kellogg (the “Executive”), each a “Party” and
collectively the “Parties.”  Unless otherwise indicated, capitalized terms used
herein are defined in Section 2.1.


ARTICLE I
EMPLOYMENT TERMS


1.1           EMPLOYMENT.  THE COMPANY WILL EMPLOY THE EXECUTIVE, AND THE
EXECUTIVE ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT FOR THE PERIOD BEGINNING ON MAY 1, 2007 (THE “EFFECTIVE
DATE”) AND ENDING AS PROVIDED IN SECTION 1.4(A) (THE “EMPLOYMENT PERIOD”).


1.2           POSITION AND DUTIES.


(A)           GENERALLY.  THE EXECUTIVE SHALL SERVE AS THE CHIEF FINANCIAL
OFFICER OF EACH OF HOLDINGS AND THE COMPANY, AND IN SUCH CAPACITY SHALL BE
RESPONSIBLE FOR THE MANAGEMENT OF THE FINANCIAL AFFAIRS AND FISCAL OPERATIONS OF
HOLDINGS AND THE COMPANY, SHALL PERFORM SUCH DUTIES AS ARE CUSTOMARILY PERFORMED
BY A CHIEF FINANCIAL OFFICER OF A COMPANY OF A SIMILAR SIZE AND SHALL HAVE SUCH
POWER AND AUTHORITY AS SHALL REASONABLY BE REQUIRED TO ENABLE HER TO PERFORM HER
DUTIES HEREUNDER; PROVIDED, HOWEVER, THAT IN EXERCISING SUCH POWER AND AUTHORITY
AND PERFORMING SUCH DUTIES, SHE SHALL AT ALL TIMES BE SUBJECT TO THE AUTHORITY
AND CONTROL OF THE CHIEF EXECUTIVE OFFICER OF HOLDINGS AND THE COMPANY, THE
BOARD OF DIRECTORS OF HOLDINGS (THE “HOLDINGS BOARD”) AND THE BOARD OF DIRECTORS
OF THE COMPANY (THE “BOARD”).  TO THE EXTENT REQUIRED UNDER APPLICABLE LAW OR AS
REQUESTED BY THE HOLDINGS BOARD OR THE BOARD, AS APPLICABLE, AT ALL TIMES THAT
THE EXECUTIVE IS EMPLOYED BY HOLDINGS AND/OR THE COMPANY AS THE CHIEF FINANCIAL
OFFICER, SHE SHALL ATTEND, AS A NON-VOTING OBSERVER, MEETINGS (INCLUDING
PARTICIPATION IN TELEPHONIC MEETINGS) OF THE HOLDINGS BOARD OR THE BOARD, AS
APPLICABLE, OR ANY COMMITTEE THEREOF, AND RECEIVE COPIES OF ALL WRITTEN
MATERIALS (INCLUDING COPIES OF MEETING MINUTES) GIVEN TO DIRECTORS IN CONNECTION
WITH SUCH MEETINGS.


(B)           DUTIES AND RESPONSIBILITIES.  THE EXECUTIVE SHALL REPORT TO THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY AND THE BOARD, AND SHALL DEVOTE HER FULL
BUSINESS TIME AND ATTENTION TO THE BUSINESS AND AFFAIRS OF HOLDINGS, THE COMPANY
AND ITS SUBSIDIARIES.  THE EXECUTIVE SHALL PERFORM HER DUTIES AND
RESPONSIBILITIES IN A DILIGENT, TRUSTWORTHY, BUSINESSLIKE AND EFFICIENT MANNER. 
THE EXECUTIVE SHALL NOT ENGAGE IN ANY OTHER BUSINESS ACTIVITIES THAT COULD
REASONABLY BE EXPECTED TO CONFLICT WITH THE EXECUTIVE’S DUTIES, RESPONSIBILITIES
AND OBLIGATIONS HEREUNDER.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL
PROMPTLY BRING TO THE COMPANY OR ITS SUBSIDIARIES, AS APPLICABLE, ALL INVESTMENT
OR BUSINESS OPPORTUNITIES RELATING TO THE ACTIVITIES DESCRIBED IN SECTION 1.9(A)
OF WHICH THE EXECUTIVE BECOMES AWARE.


(C)           TITLE.       EXECUTIVE SHALL HAVE THE TITLE OF SENIOR VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER FOR THE COMPANY.


--------------------------------------------------------------------------------



1.3           COMPENSATION.


(A)           BASE SALARY.  THE EXECUTIVE’S BASE SALARY SHALL BE $250,000.00 PER
ANNUM (THE “BASE SALARY”).  THE BASE SALARY PAYABLE FOR FISCAL YEAR 2007 SHALL
BE PRO RATED BASED ON THE NUMBER OF DAYS FROM AND INCLUDING THE EFFECTIVE DATE
THROUGH AND INCLUDING DECEMBER 31, 2007.  THE BASE SALARY WILL BE PAYABLE TO THE
EXECUTIVE BY THE COMPANY IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE
COMPANY’S GENERAL PAYROLL PRACTICES.  THE EXECUTIVE SHALL RECEIVE SUCH INCREASES
IN HER BASE SALARY AS THE BOARD MAY APPROVE IN ITS SOLE DISCRETION FROM TIME TO
TIME; PROVIDED THAT THE EXECUTIVE’S BASE SALARY WILL BE REVIEWED NOT LESS OFTEN
THAN ANNUALLY.


(B)           ANNUAL BONUS.  THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN
ANNUAL CASH BONUS (THE “ANNUAL CASH BONUS”) IN AN AMOUNT EQUAL TO FIFTY PERCENT
(50%) OF EXECUTIVE’S BASE SALARY (PRO RATED FOR 2007) IF THE COMPANY’S REVENUE,
EBITDA AND CASH FLOW FOR A FISCAL YEAR ARE EQUAL TO OR GREATER THAN THE BONUS
TARGET FOR SUCH FISCAL YEAR.  ANNUAL CASH BONUSES SHALL BE PAYABLE TO THE
EXECUTIVE ON OR BEFORE THE END OF THE FOURTH MONTH FOLLOWING THE END OF THE
RELEVANT FISCAL YEAR, BUT IN THE EVENT THAT THE COMPANY HAS NOT RECEIVED ITS
AUDITED FINANCIAL STATEMENTS FOR THE RELEVANT FISCAL YEAR BY THE DATE THAT IS
THREE AND ONE-HALF MONTHS AFTER THE END OF SUCH RELEVANT FISCAL YEAR, THE
COMPANY SHALL MAKE SUCH PAYMENT WITHIN FIFTEEN (15) DAYS (BUT NOT LATER THAN THE
LAST DAY OF THE CALENDAR YEAR FOLLOWING SUCH FISCAL YEAR) AFTER THE COMPANY’S
RECEIPT OF AUDITED FINANCIAL STATEMENTS FOR SUCH FISCAL YEAR, SO LONG AS
EXECUTIVE IS EMPLOYED BY THE COMPANY ON THE LAST DAY OF SUCH FISCAL YEAR.


(C)           SUPPLEMENTAL BONUS.  FOR FISCAL YEAR 2007 AND FOR EACH SUBSEQUENT
FISCAL YEAR DURING THE TERM, THE EXECUTIVE MAY ALSO BE ELIGIBLE TO RECEIVE A
SUPPLEMENTAL CASH BONUS (THE “SUPPLEMENTAL CASH BONUS”), IN ADDITION TO THE
ANNUAL CASH BONUS AND IN AN AMOUNT TO BE DETERMINED PURSUANT TO A SUPPLEMENTAL
BONUS PROGRAM TO BE ADOPTED IN THE DISCRETION OF THE BOARD, IF THE COMPANY’S
REVENUE, EBITDA AND CASH FLOW FOR A FISCAL YEAR ARE GREATER THAN THE BONUS
TARGET FOR SUCH FISCAL YEAR.  SUPPLEMENTAL CASH BONUSES, IF ANY, SHALL BE
PAYABLE TO EXECUTIVE AT THE SAME TIME AS ANNUAL CASH BONUSES.


(D)           WITHHOLDING.  ALL PAYMENTS MADE UNDER THIS AGREEMENT (INCLUDING
BASE SALARY, ANNUAL CASH BONUS, AND OTHER AMOUNTS) SHALL BE SUBJECT TO
WITHHOLDING FOR INCOME TAXES, PAYROLL TAXES AND OTHER LEGALLY REQUIRED
DEDUCTIONS.


(E)           EXPENSES.  THE COMPANY WILL REIMBURSE THE EXECUTIVE FOR ALL
REASONABLE EXPENSES INCURRED BY HER IN THE COURSE OF PERFORMING HER DUTIES UNDER
THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT AT
THAT TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES,
SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND
DOCUMENTATION OF SUCH EXPENSES.


(F)            VACATION; HOLIDAY PAY AND SICK LEAVE.  THE EXECUTIVE SHALL BE
ENTITLED TO FOUR (4) WEEKS’ PAID VACATION IN EACH CALENDAR YEAR, WHICH IF NOT
TAKEN DURING ANY YEAR MAY BE CARRIED FORWARD TO ANY SUBSEQUENT YEAR.  EXECUTIVE
SHALL RECEIVE HOLIDAY PAY AND PAID SICK LEAVE AS PROVIDED TO OTHER EXECUTIVE
EMPLOYEES OF HOLDINGS AND THE COMPANY.  UPON CESSATION OF EXECUTIVE’S EMPLOYMENT
FOR ANY REASON, EXECUTIVE SHALL RECEIVE PAY FOR ALL ACCRUED AND UNUSED VACATION,
CALCULATED AT HER BASE SALARY RATE IN EFFECT AT THE TIME OF THE CESSATION OF HER
EMPLOYMENT, PROVIDED THAT THE AMOUNT OF VACATION THAT EXECUTIVE SHALL BE
ENTITLED TO ACCRUE

2


--------------------------------------------------------------------------------



DURING THE TERM SHALL BE IN ACCORDANCE WITH COMPANY POLICY AND IN NO EVENT SHALL
SUCH ACCRUED VACATION EXCEED EIGHT (8) WEEKS AT ANY GIVEN TIME.


(G)           ADDITIONAL BENEFITS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE (FOR HERSELF AND, AS APPLICABLE, HER
DEPENDENTS) IN THE GROUP MEDICAL, LIFE, 401(K) AND OTHER INSURANCE PROGRAMS,
EMPLOYEE BENEFIT PLANS AND PERQUISITES WHICH MAY BE ADOPTED BY THE BOARD FOR
PARTICIPATION BY THE COMPANY’S SENIOR MANAGEMENT OR EXECUTIVES, AS WELL AS
DENTAL, LIFE AND DISABILITY INSURANCE COVERAGE, WITH PAYMENT OF, OR
REIMBURSEMENT FOR, SUCH INSURANCE PREMIUMS BY THE COMPANY, SUBJECT TO, IN ALL
CASES, THE TERMS AND CONDITIONS ESTABLISHED BY THE BOARD WITH RESPECT TO SUCH
PLANS (COLLECTIVELY, THE “BENEFITS”); PROVIDED, HOWEVER, THAT THE BOARD, IN ITS
DISCRETION, MAY REVISE THE TERMS OF ANY BENEFITS SO LONG AS SUCH REVISION DOES
NOT HAVE A DISPROPORTIONATELY NEGATIVE IMPACT ON THE EXECUTIVE VIS-À-VIS OTHER
COMPANY EMPLOYEES, TO THE EXTENT APPLICABLE.


(H)           INCENTIVE UNIT GRANT.  ON THE EFFECTIVE DATE, THE EXECUTIVE SHALL
RECEIVE A GRANT (THE “EQUITY GRANT”) OF 408.11 CLASS B-1 UNITS, 680.19 CLASS B-2
UNITS AND 272.07 CLASS B-3 UNITS (AS SUCH UNITS ARE DEFINED IN THE LLC
AGREEMENT) OF THE PARENT.  THE EQUITY GRANT SHALL BE SUBJECT TO THE TERMS AND
PROVISIONS OF THE LLC AGREEMENT INCLUDING, WITHOUT LIMITATION, THE VESTING,
FORFEITURE, REPURCHASE AND GIVEBACK PROVISIONS OF SECTIONS 3.1(C), 10.3 AND 11.3
OF THE LLC AGREEMENT.


(I)            DIRECTOR AND OFFICER INSURANCE.  THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PURCHASE AND MAINTAIN A DIRECTORS AND
OFFICERS LIABILITY INSURANCE POLICY ON TERMS AND CONDITIONS DEEMED ACCEPTABLE TO
THE BOARD, ACTING IN GOOD FAITH, WHICH POLICY WILL COVER EXECUTIVE AT ALL TIMES
DURING HER EMPLOYMENT.


(J)            POTENTIAL ADJUSTMENTS FOR SIGNIFICANT TRANSACTIONS.  IN THE EVENT
THAT THE COMPANY ACQUIRES A MATERIAL FAMILY ENTERTAINMENT CENTER OR SIMILAR
BUSINESS, THE COMPANY AND THE EXECUTIVE SHALL DISCUSS IN GOOD FAITH ADJUSTMENTS
TO EXECUTIVE’S OVERALL COMPENSATION PACKAGE TO COMPENSATE THE EXECUTIVE FOR
INCREASES IN HER JOB DUTIES.


(K)           RELOCATION EXPENSES.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE
FOR ALL REASONABLE AND NECESSARY EXPENSES INCURRED BY THE EXECUTIVE IN
RELOCATING TO THE NEWPORT BEACH, CALIFORNIA AREA, INCLUDING PACKING AND MOVING
EXPENSES BUT EXCLUDING REAL ESTATE BROKERAGE COMMISSIONS, IN ACCORDANCE WITH THE
COMPANY’S POLICIES (INCLUDING REPAYMENT POLICIES) AS IN EFFECT FROM TIME TO
TIME.  THE COMPANY SHALL ALSO PAY OR REIMBURSE THE EXECUTIVE FOR THE COST OF
TEMPORARY HOUSING FOR THE EXECUTIVE AND HER FAMILY FOR A PERIOD OF UP TO SIX (6)
MONTHS FROM THE EFFECTIVE DATE.  AS FAR AS PRACTICABLE, ANTICIPATED EXPENSES
SHOULD BE SUBMITTED FOR APPROVAL IN ADVANCE (I.E. MOVING FEES, TEMPORARY
HOUSING, RENTAL, ETC.).  THE TOTAL AMOUNT OF REIMBURSABLE RELOCATION EXPENSES
MAY NOT EXCEED $50,000.00.


1.4           TERM AND TERMINATION.


(A)           DURATION.  THE EMPLOYMENT PERIOD SHALL COMMENCE ON THE EFFECTIVE
DATE AND SHALL TERMINATE THREE (3) YEARS AFTER THE EFFECTIVE DATE (THE “TERM”),
UNLESS EARLIER TERMINATED BY THE COMPANY OR THE EXECUTIVE AS SET FORTH IN THIS
SECTION 1.4.  THE TERM OF THE AGREEMENT SHALL RENEW AUTOMATICALLY FOR ONE-YEAR
PERIODS, UNLESS EITHER PARTY GIVES THE OTHER PARTY WRITTEN NOTICE

3


--------------------------------------------------------------------------------



OF ITS INTENTION NOT TO RENEW THE AGREEMENT NO LATER THAN NINETY (90) DAYS PRIOR
TO THE EXPIRATION OF THE THEN CURRENT TERM. THIS AGREEMENT MAY BE TERMINATED
DURING THE TERM UPON THE FIRST TO OCCUR OF (I) TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY FOR CAUSE, (II) TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY WITHOUT CAUSE, (III) THE EXECUTIVE’S RESIGNATION FOR
GOOD REASON, (IV) THE EXECUTIVE’S RESIGNATION OTHER THAN FOR GOOD REASON, OR (V)
THE EXECUTIVE’S DEATH OR DISABILITY.  THE EXECUTIVE SHALL NOT TERMINATE THE
AGREEMENT WITH OR WITHOUT GOOD REASON, UNLESS SHE GIVES THE COMPANY WRITTEN
NOTICE THAT SHE INTENDS TO TERMINATE THE AGREEMENT AT LEAST NINETY (90) DAYS
PRIOR TO THE EXECUTIVE’S PROPOSED TERMINATION DATE.  UPON TERMINATION OF THIS
AGREEMENT, THE EXECUTIVE SHALL EXECUTE AND DELIVER TO THE COMPANY A RELEASE IN
FORM AND SUBSTANCE ACCEPTABLE TO THE COMPANY.


(B)           SEVERANCE UPON TERMINATION WITHOUT CAUSE OR UPON RESIGNATION BY
THE EXECUTIVE FOR GOOD REASON.  IF THE EMPLOYMENT PERIOD IS TERMINATED BY THE
COMPANY WITHOUT CAUSE OR IF THE EXECUTIVE RESIGNS FOR GOOD REASON, SUBJECT TO
THE EXECUTIVE’S CONTINUED PERFORMANCE OF THE TERMS OF THIS AGREEMENT THAT
SURVIVE THE TERMINATION DATE, THE EXECUTIVE WILL BE ENTITLED TO RECEIVE (I) HER
BASE SALARY EQUAL TO TWELVE (12) MONTHS AND (II) IF SUCH TERMINATION OR
RESIGNATION OCCURS BETWEEN SEPTEMBER 1 AND DECEMBER 31 IN A FISCAL YEAR DURING
THE TERM, EXECUTIVE WILL BE ENTITLED TO A PRORATED ANNUAL CASH BONUS BASED ON
THE NUMBER OF DAYS DURING THE RELEVANT FISCAL YEAR THAT PRECEDE THE TERMINATION
DATE (EACH OF (I) AND (II) REFERRED TO AS THE “SEVERANCE PAYMENT”).  THE
SEVERANCE PAYMENT SHALL BE PAYABLE TO THE EXECUTIVE IN ACCORDANCE WITH THE
COMPANY’S GENERAL PAYROLL PRACTICES FOR THE PAYMENT OF BASE SALARY AND ANNUAL
CASH BONUS, AS APPLICABLE.  THE EXECUTIVE ALSO SHALL BE ENTITLED TO RECEIVE
PAYMENT FOR ALL REIMBURSABLE EXPENSES OR OTHER ENTITLEMENTS THEN DUE AND OWING
TO THE EXECUTIVE AS OF THE TERMINATION DATE.  IN THE EVENT THAT THE EXECUTIVE
BREACHES HER OBLIGATIONS UNDER SECTION 1.6, 1.7, 1.8 OR 1.9, THE COMPANY’S
OBLIGATION TO MAKE ANY SEVERANCE PAYMENT AND PROVIDE ANY BENEFITS SHALL CEASE AS
OF THE DATE OF SUCH BREACH.


(C)           DEATH AND DISABILITY.  IN THE EVENT OF THE COMPANY TERMINATES THIS
AGREEMENT DUE TO THE DEATH OR DISABILITY OF THE EXECUTIVE, THE EXECUTIVE SHALL
BE ENTITLED TO NO SEVERANCE OR OTHER TERMINATION BENEFITS FROM AND AFTER THE
TERMINATION OF HER EMPLOYMENT, EXCEPT THAT THE EXECUTIVE OR HER ESTATE SHALL BE
ENTITLED TO THE SEVERANCE PAYMENT AS PROVIDED IN SECTION 1.4(B) HEREOF.  ANY
OTHER RIGHTS AND BENEFITS THE EXECUTIVE MAY HAVE UNDER EMPLOYEE BENEFIT PLANS
AND PROGRAMS OF THE COMPANY GENERALLY IN THE EVENT OF THE EXECUTIVE’S DISABILITY
SHALL BE DETERMINED IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AND PROGRAMS.  IN
THE EVENT OF EXECUTIVE’S DEATH, ANY RIGHTS AND BENEFITS THAT THE EXECUTIVE’S
ESTATE OR ANY OTHER PERSON MAY HAVE UNDER EMPLOYEE BENEFIT PLANS AND PROGRAMS OF
THE COMPANY GENERALLY IN THE EVENT OF THE EXECUTIVE’S DEATH SHALL BE DETERMINED
IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AND PROGRAMS.


(D)           SALARY AND OTHER PAYMENTS THROUGH TERMINATION.  IF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED DURING THE TERM (I) BY THE COMPANY FOR
CAUSE OR (II) BY THE EXECUTIVE OTHER THAN FOR GOOD REASON, THE EXECUTIVE WILL BE
ENTITLED TO RECEIVE HER BASE SALARY THROUGH THE TERMINATION DATE, BUT WILL NOT
BE ENTITLED TO RECEIVE ANY SEVERANCE PAYMENTS OR BENEFITS AFTER THE TERMINATION
DATE.  THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE PAYMENT FOR ALL REIMBURSABLE
EXPENSES OR OTHER ENTITLEMENTS THEN DUE AND OWING TO THE EXECUTIVE AS OF THE
TERMINATION DATE.

4


--------------------------------------------------------------------------------



(E)           OTHER RIGHTS.  EXCEPT AS SET FORTH IN SECTION 1.4(B), ALL OF THE
EXECUTIVE’S RIGHTS TO BASE SALARY, BENEFITS AND ANNUAL CASH BONUSES HEREUNDER
(IF ANY) WHICH ACCRUE OR BECOME PAYABLE AFTER THE TERMINATION OF THE EMPLOYMENT
PERIOD SHALL CEASE UPON SUCH TERMINATION.


1.5           KEY EXECUTIVE LIFE INSURANCE.  THE COMPANY SHALL HAVE THE RIGHT TO
PURCHASE IN THE EXECUTIVE’S NAME A “KEY EXECUTIVE” LIFE INSURANCE POLICY NAMING
THE COMPANY OR ANY OF ITS SUBSIDIARIES AS THE SOLE BENEFICIARY THEREUNDER.  THE
EXECUTIVE AGREES TO TAKE ALL REASONABLE MEASURES NECESSARY TO EFFECT THE
FOREGOING, INCLUDING WITHOUT LIMITATION SUBMITTING TO A PHYSICAL EXAMINATION FOR
THE PURPOSE OF DETERMINING ELIGIBILITY THEREFORE AND COOPERATING WITH ANY
MATTERS RELATED TO THE APPLICATION FOR, AND IF OBTAINED, THE MAINTENANCE OF,
SUCH INSURANCE POLICY.  IF EXECUTIVE IS FOUND INELIGIBLE FOR SOME REASON FOR
SUCH “KEY EXECUTIVE” LIFE INSURANCE EITHER AT THE INCEPTION OF HER EMPLOYMENT OR
AT ANYTIME THEREAFTER, THIS INELIGIBILITY WILL NOT, IN AND OF ITSELF, AFFECT
EXECUTIVE’S EMPLOYABILITY UNDER THIS AGREEMENT OR CONSTITUTE CAUSE FOR
TERMINATION OF EXECUTIVE’S EMPLOYMENT.


1.6           CONFIDENTIAL INFORMATION.


(A)           THE EXECUTIVE SHALL NOT DISCLOSE OR, DIRECTLY OR INDIRECTLY, USE
AT ANY TIME, DURING THE EMPLOYMENT PERIOD OR THEREAFTER, ANY CONFIDENTIAL
INFORMATION (AS DEFINED BELOW) OF WHICH THE EXECUTIVE IS OR BECOMES AWARE,
WHETHER OR NOT SUCH INFORMATION IS DEVELOPED BY HER, EXCEPT TO THE EXTENT THAT
(I) SUCH DISCLOSURE OR USE IS REQUIRED BY THE EXECUTIVE’S PERFORMANCE OF THE
DUTIES ASSIGNED TO THE EXECUTIVE BY THE BOARD, (II) THE EXECUTIVE IS REQUIRED BY
SUBPOENA OR SIMILAR PROCESS TO DISCLOSE OR DISCUSS ANY CONFIDENTIAL INFORMATION,
PROVIDED, THAT IN SUCH CASE, THE EXECUTIVE SHALL PROMPTLY INFORM THE COMPANY OF
SUCH EVENT AND SHALL COOPERATE WITH THE COMPANY IN ATTEMPTING TO OBTAIN A
PROTECTIVE ORDER OR TO OTHERWISE RESTRICT SUCH DISCLOSURE OR (III) SUCH
CONFIDENTIAL INFORMATION BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE
PUBLIC, OTHER THAN AS A RESULT OF ANY ACTION OR INACTION BY THE EXECUTIVE.  AT
THE COMPANY’S EXPENSE, THE EXECUTIVE SHALL TAKE ALL APPROPRIATE STEPS TO
SAFEGUARD CONFIDENTIAL INFORMATION AND TO PROTECT IT AGAINST DISCLOSURE, MISUSE,
ESPIONAGE, LOSS AND THEFT.  THE EXECUTIVE ACKNOWLEDGES THAT THE CONFIDENTIAL
INFORMATION OBTAINED BY HER DURING THE COURSE OF HER EMPLOYMENT WITH THE COMPANY
IS THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND ITS SUBSIDIARIES, AS
APPLICABLE.


(B)           THE EXECUTIVE UNDERSTANDS THAT THE COMPANY AND ITS SUBSIDIARIES
WILL RECEIVE FROM THIRD PARTIES CONFIDENTIAL OR PROPRIETARY INFORMATION (“THIRD
PARTY INFORMATION”) SUBJECT TO A DUTY ON THE PART OF THE COMPANY AND ITS
SUBSIDIARIES TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT
ONLY FOR CERTAIN LIMITED PURPOSES.  DURING THE EMPLOYMENT PERIOD AND THEREAFTER,
AND WITHOUT IN ANY WAY LIMITING THE PROVISIONS OF SECTION 1.6(A), THE EXECUTIVE
WILL HOLD THIRD PARTY INFORMATION IN THE STRICTEST CONFIDENCE AND WILL NOT
DISCLOSE TO ANYONE (OTHER THAN PERSONNEL OF THE COMPANY OR ITS SUBSIDIARIES WHO
NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THEIR WORK FOR THE COMPANY OR
ITS SUBSIDIARIES) OR USE, EXCEPT IN CONNECTION WITH HER WORK FOR THE COMPANY OR
ITS SUBSIDIARIES, THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED BY THE
BOARD IN WRITING.


(C)           AS USED IN THIS AGREEMENT, THE TERM “CONFIDENTIAL INFORMATION”
MEANS INFORMATION THAT IS NOT GENERALLY KNOWN TO THE PUBLIC AND THAT IS USED,
DEVELOPED OR OBTAINED BY HOLDINGS, THE COMPANY AND ITS SUBSIDIARIES AND ANY OF
THE COMPANY’S PREDECESSOR ENTITIES IN CONNECTION WITH ITS BUSINESS, INCLUDING
BUT NOT LIMITED TO (I) BUSINESS DEVELOPMENT, GROWTH AND

5


--------------------------------------------------------------------------------



OTHER STRATEGIC BUSINESS PLANS, (II) PROPERTIES AVAILABLE FOR ACQUISITION,
FINANCING DEVELOPMENT OR SALE, (III) ACCOUNTING AND BUSINESS METHODS, (IV)
SERVICES OR PRODUCTS AND THE MARKETING OF SUCH SERVICES AND PRODUCTS, (V) FEES,
COSTS AND PRICING STRUCTURES, (VI) DESIGNS, (VII) ANALYSIS, (VIII) DRAWINGS,
PHOTOGRAPHS AND REPORTS, (IX) COMPUTER SOFTWARE, INCLUDING OPERATING SYSTEMS,
APPLICATIONS AND PROGRAM LISTINGS, (X) FLOW CHARTS, MANUALS AND DOCUMENTATION,
(XI) DATA BASES, (XII) INVENTIONS, DEVICES, NEW DEVELOPMENTS, METHODS AND
PROCESSES, WHETHER PATENTABLE OR UNPATENTABLE AND WHETHER OR NOT REDUCED TO
PRACTICE, (XIII) COPYRIGHTABLE WORKS, (XIV) ALL TECHNOLOGY AND TRADE SECRETS,
(XV) CONFIDENTIAL TERMS OF MATERIAL AGREEMENTS AND CUSTOMER RELATIONSHIPS, AND
(XVI) ALL SIMILAR AND RELATED INFORMATION IN WHATEVER FORM.  CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE ANY INFORMATION THAT HAS BECOME GENERALLY
AVAILABLE TO THE PUBLIC PRIOR TO THE DATE THE EXECUTIVE PROPOSES TO DISCLOSE OR
USE SUCH INFORMATION OR GENERAL KNOW-HOW OF THE EXECUTIVE.

6


--------------------------------------------------------------------------------



1.7           INVENTIONS AND PATENTS.  IN THE EVENT THAT THE EXECUTIVE, AS PART
OF HER ACTIVITIES ON BEHALF OF HOLDINGS, THE COMPANY OR ANY OF ITS SUBSIDIARIES,
GENERATES, AUTHORS OR CONTRIBUTES TO ANY INVENTION, DESIGN, NEW DEVELOPMENT,
DEVICE, PRODUCT, METHOD OR PROCESS (WHETHER OR NOT PATENTABLE OR REDUCED TO
PRACTICE OR COMPRISING CONFIDENTIAL INFORMATION), ANY COPYRIGHTABLE WORK
(WHETHER OR NOT COMPRISING CONFIDENTIAL INFORMATION) OR ANY OTHER FORM OF
CONFIDENTIAL INFORMATION RELATING DIRECTLY OR INDIRECTLY TO THE BUSINESS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES AS NOW OR HEREINAFTER CONDUCTED
(COLLECTIVELY, “INTELLECTUAL PROPERTY”), THE EXECUTIVE ACKNOWLEDGES THAT SUCH
INTELLECTUAL PROPERTY IS THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND ITS
SUBSIDIARIES AND HEREBY ASSIGNS ALL RIGHT, TITLE AND INTEREST IN AND TO SUCH
INTELLECTUAL PROPERTY TO THE COMPANY AND ITS SUBSIDIARIES.  ANY COPYRIGHTABLE
WORK PREPARED IN WHOLE OR IN PART BY THE EXECUTIVE WILL BE DEEMED “A WORK MADE
FOR HIRE” UNDER SECTION 201(B) OF THE 1976 COPYRIGHT ACT, AND THE COMPANY AND
ITS SUBSIDIARIES SHALL OWN ALL OF THE RIGHTS COMPRISED IN THE COPYRIGHT
THEREIN.  THE EXECUTIVE SHALL PROMPTLY AND FULLY DISCLOSE ALL INTELLECTUAL
PROPERTY TO THE COMPANY AND SHALL COOPERATE WITH THE COMPANY AND ITS
SUBSIDIARIES TO PROTECT THE COMPANY’S AND ITS SUBSIDIARIES’ INTERESTS IN AND
RIGHTS TO SUCH INTELLECTUAL PROPERTY (INCLUDING, WITHOUT LIMITATION, PROVIDING
REASONABLE ASSISTANCE IN SECURING PATENT PROTECTION AND COPYRIGHT REGISTRATIONS
AND EXECUTING ALL DOCUMENTS AS REASONABLY REQUESTED BY THE COMPANY, WHETHER SUCH
REQUESTS OCCUR PRIOR TO OR AFTER TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY).  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE OBLIGATIONS
OF EXECUTIVE SHALL BE LIMITED TO AND SUBJECT TO THE TERMS AND PROVISIONS OF
CALIFORNIA LABOR CODE SECTION 2870, A COPY OF WHICH IS ATTACHED HERETO AS
EXHIBIT A.


1.8           DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT.  AS
REQUESTED BY THE COMPANY FROM TIME TO TIME AND UPON THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE EXECUTIVE SHALL
PROMPTLY DELIVER TO THE COMPANY ALL COPIES AND EMBODIMENTS, IN WHATEVER FORM, OF
ALL CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY AND PROPERTY OF THE COMPANY
AND ITS SUBSIDIARIES IN THE EXECUTIVE’S POSSESSION OR WITHIN HER CONTROL
(INCLUDING, BUT NOT LIMITED TO, OFFICE KEYS, ACCESS CARDS, WRITTEN RECORDS,
NOTES, PHOTOGRAPHS, MANUALS, NOTEBOOKS, DOCUMENTATION, PROGRAM LISTINGS, FLOW
CHARTS, MAGNETIC MEDIA, DISKS, DISKETTES, TAPES AND ANY OTHER MATERIALS
CONTAINING ANY CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY) IRRESPECTIVE
OF THE LOCATION OR FORM OF SUCH MATERIAL AND, IF REQUESTED BY THE COMPANY, SHALL
PROVIDE THE COMPANY WITH WRITTEN CONFIRMATION THAT ALL SUCH MATERIALS HAVE BEEN
DELIVERED TO THE COMPANY.


1.9           NON-COMPETE, NON-SOLICITATION.


(A)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE’S
SERVICES TO HOLDINGS, THE COMPANY AND ITS SUBSIDIARIES ARE UNIQUE IN NATURE AND
THAT HOLDINGS, THE COMPANY AND ITS SUBSIDIARIES WOULD BE IRREPARABLY DAMAGED IF
THE EXECUTIVE WERE TO PROVIDE SIMILAR SERVICES TO ANY PERSON COMPETING WITH THE
COMPANY AND ITS SUBSIDIARIES OR ENGAGED IN THE BUSINESS.  THE EXECUTIVE FURTHER
ACKNOWLEDGES THAT, IN THE COURSE OF HER EMPLOYMENT WITH THE COMPANY, SHE WILL
BECOME FAMILIAR WITH HOLDINGS’, THE COMPANY’S AND ITS SUBSIDIARIES’ TRADE
SECRETS AND WITH OTHER CONFIDENTIAL INFORMATION.  DURING THE NONCOMPETE PERIOD
OTHER THAN AS AN EMPLOYEE OF THE COMPANY, SHE SHALL NOT, DIRECTLY OR INDIRECTLY,
WHETHER FOR HERSELF OR FOR ANY OTHER PERSON, PERMIT HER NAME TO BE USED BY OR
PARTICIPATE IN ANY BUSINESS OR ENTERPRISE (INCLUDING, WITHOUT LIMITATION, ANY
DIVISION, GROUP OR FRANCHISE OF A LARGER ORGANIZATION) THAT ENGAGES OR PROPOSES
TO ENGAGE IN THE BUSINESS IN THE RESTRICTED TERRITORIES.  FOR PURPOSES OF THIS

7


--------------------------------------------------------------------------------



AGREEMENT, THE TERM “PARTICIPATE IN” SHALL INCLUDE, WITHOUT LIMITATION, HAVING
ANY DIRECT OR INDIRECT INTEREST IN ANY PERSON, WHETHER AS A SOLE PROPRIETOR,
OWNER, STOCKHOLDER, PARTNER, MEMBER, JOINT VENTURER, CREDITOR OR OTHERWISE, OR
RENDERING ANY DIRECT OR INDIRECT SERVICE OR ASSISTANCE TO ANY PERSON (WHETHER AS
A DIRECTOR, OFFICER, SUPERVISOR, EMPLOYEE, AGENT, CONSULTANT OR OTHERWISE). 
NOTHING HEREIN WILL PROHIBIT THE EXECUTIVE FROM MERE PASSIVE OWNERSHIP OF NOT
MORE THAN FIVE PERCENT (5%) OF THE OUTSTANDING STOCK OF ANY CLASS OF A PUBLICLY
HELD CORPORATION WHOSE STOCK IS TRADED ON A NATIONAL SECURITIES EXCHANGE OR IN
THE OVER-THE-COUNTER MARKET.  AS USED HEREIN, THE PHRASE “MERE PASSIVE
OWNERSHIP” SHALL INCLUDE VOTING OR OTHERWISE GRANTING ANY CONSENTS OR APPROVALS
REQUIRED TO BE OBTAINED FROM SUCH PERSON AS AN OWNER OF STOCK OR OTHER OWNERSHIP
INTERESTS IN ANY ENTITY PURSUANT TO THE CHARTER OR OTHER ORGANIZATIONAL
DOCUMENTS OF SUCH ENTITY, BUT SHALL NOT INCLUDE, WITHOUT LIMITATION, ANY
INVOLVEMENT IN THE DAY-TO-DAY OPERATIONS OF SUCH ENTITY.


(B)           DURING THE NONSOLICITATION PERIOD, THE EXECUTIVE WILL NOT
DIRECTLY, OR INDIRECTLY THROUGH ANOTHER PERSON, INDUCE OR ATTEMPT TO INDUCE ANY
CUSTOMER, SUPPLIER, LICENSEE, OR OTHER BUSINESS RELATION OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES TO CEASE DOING BUSINESS WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR INDUCE OR ATTEMPT TO INDUCE ANY CORPORATE OFFICER, GENERAL
MANAGER OR OTHER EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE
SUCH EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR HIRE
ANY SUCH PERSON UNLESS SUCH PERSON’S EMPLOYMENT WAS TERMINATED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN
ANY SUCH CUSTOMER, SUPPLIER, LICENSEE, EMPLOYEE OR BUSINESS RELATION AND THE
COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, KNOWINGLY
MAKING ANY NEGATIVE STATEMENTS OR COMMUNICATIONS CONCERNING THE COMPANY OR ANY
OF ITS SUBSIDIARIES.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY AND
ITS SUBSIDIARIES WOULD BE IRREPARABLY DAMAGED IF THE EXECUTIVE WERE TO BREACH
ANY OF THE PROVISIONS CONTAINED IN THIS SECTION 1.9(B).


1.10         ENFORCEMENT.  IF, AT THE TIME OF ENFORCEMENT OF SECTION 1.6, 1.7,
1.8 OR 1.9, A COURT HOLDS THAT THE RESTRICTIONS STATED HEREIN ARE UNREASONABLE
UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE MAXIMUM PERIOD, SCOPE OR GEOGRAPHICAL AREA
REASONABLE UNDER SUCH CIRCUMSTANCES WILL BE SUBSTITUTED FOR THE NONCOMPETE
PERIOD, SCOPE OR AREA.  BECAUSE THE EXECUTIVE’S SERVICES ARE UNIQUE AND BECAUSE
THE EXECUTIVE HAS ACCESS TO CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY,
THE PARTIES AGREE THAT MONEY DAMAGES WOULD BE AN INADEQUATE REMEDY FOR ANY
BREACH OF SECTION 1.6, 1.7, 1.8 OR 1.9.  THEREFORE, IN THE EVENT OF A BREACH OR
THREATENED BREACH OF SECTION 1.6, 1.7, 1.8 OR 1.9, THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS MAY, IN ADDITION
TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, APPLY TO ANY COURT OF
COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER
RELIEF IN ORDER TO ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE PROVISIONS HEREOF
(WITHOUT POSTING A BOND OR OTHER SECURITY).  THE PARTIES HEREBY ACKNOWLEDGE AND
AGREE THAT (I) PERFORMANCE OF THE SERVICES OF THE EXECUTIVE HEREUNDER MAY OCCUR
IN JURISDICTIONS OTHER THAN THE JURISDICTION WHOSE LAW THE PARTIES HAVE AGREED
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
(II) THE LAW OF THE  STATE OF NEW YORK SHALL GOVERN CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT TO THE FULLEST EXTENT POSSIBLE, AND (III)
SECTION 1.6, 1.7, 1.8 OR 1.9 SHALL RESTRICT THE EXECUTIVE ONLY TO THE EXTENT
PERMITTED BY APPLICABLE LAW.

8


--------------------------------------------------------------------------------



1.11         SURVIVAL.  SECTION 1.6, 1.7, 1.8 AND 1.9 WILL SURVIVE AND CONTINUE
IN FULL FORCE IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING ANY TERMINATION OF
THE EMPLOYMENT PERIOD.


1.12         CONSIDERATION.  THE EXECUTIVE HEREBY AGREES AND ACKNOWLEDGES THAT
THE EQUITY GRANT CONSTITUTES GOOD AND VALUABLE CONSIDERATION FOR THE COVENANT
AND OBLIGATIONS INCURRED BY EXECUTIVE PURSUANT TO SECTION 1.9.


ARTICLE II
DEFINED TERMS


2.1           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
WILL HAVE THE FOLLOWING MEANINGS:

“Bonus Target” means for each Fiscal Year the revenue, EBITDA and cash flow
target amount established by the Compensation Committee of the Board not later
than thirty (30) days after the commencement of each full Fiscal Year during the
Term (it being understood that the Board may, but shall not be obligated to,
make adjustments to adjust for the effect of extraordinary corporate
transactions, such as acquisitions or dispositions of businesses, during the
Fiscal Year and shall be adjusted to include the aggregate amount of Annual Cash
Bonuses, if any, for such Fiscal Year).

“Business” means the business of owning and operating Family Entertainment
Centers.

“Cause” means with respect to the Executive one or more of the following:  (i)
the commission of a felony or other crime involving moral turpitude or the
commission of any other act or omission involving dishonesty or fraud with
respect to Holdings, the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) reporting to work under the influence of alcohol or
illegal drugs, or the use of illegal drugs (whether or not at the workplace),
(iii) substantial and repeated failure to perform duties as reasonably directed
by the Chief Executive Officer of the Company or the Board, (iv) any act or
omission aiding or abetting a competitor, supplier or customer of Holdings, the
Company or any of its Subsidiaries to the material disadvantage or detriment of
Holdings, the Company and its Subsidiaries, (v) breach of fiduciary duty, gross
negligence or willful misconduct with respect to Holdings, the Company or any of
its Subsidiaries, or (vi) any other material breach of this Agreement; provided,
however, that if any such breach under this clause (vi) is subject to cure,
Executive shall be entitled to written notice of such breach and an opportunity
to cure such breach to the Board’s reasonable satisfaction within thirty (30)
calendar days after such notice.

“Disability” shall have the meaning set forth in a policy or policies of
disability insurance, if any, the Company obtains for the benefit of itself
and/or its employees.  If there is no definition of “disability” applicable
under any such policy or policies, if any, then the Executive shall be
considered disabled due to mental or physical impairment or disability, despite
reasonable accommodations by the Company and its Subsidiaries, to perform her
customary or other comparable duties with the Company or its Subsidiaries
immediately prior to such disability for a period of at least 120 consecutive
days or for at least 180 non-consecutive days in any 12-month period.

9


--------------------------------------------------------------------------------


“EBITDA” means, for a Fiscal Year, earnings before interest, taxes, depreciation
and amortization determined in good faith by the Board following each Fiscal
Year based on the audited financial statements of Holdings, the Company and its
Subsidiaries for such Fiscal Year.

“Family Entertainment Center” means amusement parks, theme parks or similar
facilities that (i) offer water-leisure recreational facilities and other water
attractions and/or (ii) offer a broad selection of attractions, including but
not limited to, miniature golf, go-kart raceways, batting cages, rides and/or
arcade pavilions.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ended
December 31.

“Good Reason” means the occurrence, without the Executive’s written consent, of
one or more of the following events: (i) the Company materially reduces the
amount of the Base Salary or the percentage of Base Salary used in Section
1.3(b) to determine the Executive’s   Annual Cash Bonus, (ii) the Company
requires that the Executive relocate her principal place of employment to a site
that is more than 50 miles from the Company’s current headquarters at 4590
MacArthur Boulevard, Newport Beach, California 92660 or the Company changes the
location of its headquarters to a location that is more than 50 miles from such
location, (iii) the Company materially reduces the Executive’s responsibilities
or (iv) the Company changes Executive’s title or otherwise materially breaches
the terms of this Agreement; provided that no such event shall constitute Good
Reason hereunder unless (x) the Executive shall have given written notice to the
Company of the Executive’s intent to resign for Good Reason within sixty (60)
days after the Executive becomes aware of the occurrence of any such event and
(y) such event or occurrence shall not have been resolved to the Executive’s
reasonable satisfaction within sixty (60) days of the Company’s receipt of such
notice.

“LLC Agreement” means the Limited Liability Company Agreement of Palace Holdings
Group, LLC dated as of April 12, 2006, as amended from time to time.

“Noncompete Period” means the Employment Period and 12 months thereafter.

“Nonsolicitation Period” means the Employment Period and 24 months thereafter.

“Parent” means Palace Holdings Group, LLC, a Delaware limited liability company.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or the United States of America or any other
nation, any state or other political subdivision thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government.

“Restricted Territories” means the United States of America and its territories
and possessions in which the Company engages in the Business as of the
Termination Date.

“Subsidiary” has the meaning given such term in the LLC Agreement.

10


--------------------------------------------------------------------------------


“Termination Date” means the date of the Executive’s termination of employment
with the Company.


2.2           OTHER DEFINITIONAL PROVISIONS.


(A)           SECTION REFERENCES CONTAINED IN THIS AGREEMENT ARE REFERENCES TO
SECTIONS IN THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED.  EACH DEFINED TERM USED
IN THIS AGREEMENT HAS A COMPARABLE MEANING WHEN USED IN ITS PLURAL OR SINGULAR
FORM.  EACH GENDER-SPECIFIC TERM USED IN THIS AGREEMENT HAS A COMPARABLE MEANING
WHETHER USED IN A MASCULINE, FEMININE OR GENDER-NEUTRAL FORM.


(B)           WHENEVER THE TERM “INCLUDING” (WHETHER OR NOT THAT TERM IS
FOLLOWED BY THE PHRASE “BUT NOT LIMITED TO” OR “WITHOUT LIMITATION” OR WORDS OF
SIMILAR EFFECT) IS USED IN THIS AGREEMENT IN CONNECTION WITH A LISTING OF ITEMS
WITHIN A PARTICULAR CLASSIFICATION, THAT LISTING WILL BE INTERPRETED TO BE
ILLUSTRATIVE ONLY AND WILL NOT BE INTERPRETED AS A LIMITATION ON, OR AN
EXCLUSIVE LISTING OF, THE ITEMS WITHIN THAT CLASSIFICATION.


ARTICLE III
MISCELLANEOUS TERMS


3.1           INVESTMENT.  THROUGH CLOSE OF BUSINESS ON JUNE 1, 2007, THE
EXECUTIVE SHALL HAVE THE RIGHT TO PURCHASE UP TO 300 CLASS A UNITS OF THE
PARENT, AT THE PURCHASE PRICE OF $1,000 PER UNIT.  THE EXECUTIVE SHALL PAY THE
PURCHASE PRICE FOR SUCH CLASS A UNITS BY CHECK OR A WIRE TRANSFER OF FUNDS.


3.2           DISPUTE RESOLUTION.


(A)           EXCEPT WITH RESPECT TO DISPUTES AND CLAIMS UNDER SECTION 1.6, 1.7,
1.8 OR 1.9 (WHICH MAY BE PURSUED IN ANY COURT OF COMPETENT JURISDICTION), EACH
PARTY AGREES THAT ARBITRATION, PURSUANT TO THE RULES OF THE FEDERAL MEDIATION
AND CONCILIATION SERVICE (THE “FMCS”) IN EFFECT AS OF THE DATE OF COMMENCEMENT
OF THE ARBITRATION (THE “FMCS RULES”), SHALL BE THE SOLE AND EXCLUSIVE METHOD
FOR RESOLVING ANY CLAIM OR DISPUTE (A “CLAIM”) ARISING OUT OF OR RELATING TO THE
RIGHTS AND OBLIGATIONS OF THE PARTIES AND THE EMPLOYMENT OF THE EXECUTIVE BY THE
COMPANY (INCLUDING, WITHOUT LIMITATION, CLAIMS AND DISPUTES REGARDING EMPLOYMENT
DISCRIMINATION, SEXUAL HARASSMENT, TERMINATION AND DISCHARGE), WHETHER SUCH
CLAIM AROSE OR THE FACTS ON WHICH SUCH CLAIM IS BASED OCCURRED PRIOR TO OR AFTER
THE EXECUTION AND DELIVERY OF THIS AGREEMENT.  THE PARTIES AGREE THAT (I) ONE
ARBITRATOR SHALL BE APPOINTED PURSUANT TO THE FMCS RULES TO CONDUCT ANY SUCH
ARBITRATION AND (II) ALL MEETINGS OF THE PARTIES AND ALL HEARINGS WITH RESPECT
TO ANY SUCH ARBITRATION SHALL TAKE PLACE IN NEW YORK, NEW YORK, OR IF SUCH CLAIM
DOES NOT ARISE OUT OF OR INCLUDE A CLAIM UNDER SECTION 1.9, THEN SUCH
ARBITRATION SHALL TAKE PLACE IN LOS ANGELES, CALIFORNIA.  THE PARTIES FURTHER
AGREE THAT, UNLESS OTHERWISE DETERMINED BY THE ARBITRATOR, (X) EACH PARTY TO THE
ARBITRATION SHALL BEAR ITS OWN COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL ATTORNEYS’ FEES AND EXPENSES, EXCEPT TO THE EXTENT OTHERWISE
REQUIRED BY APPLICABLE LAW) AND (Y) ALL COSTS AND EXPENSES OF THE ARBITRATION
PROCEEDING (SUCH AS FILING FEES, THE ARBITRATOR’S FEES, HEARING EXPENSES, ETC.)
SHALL BE BORNE SOLELY BY THE COMPANY; PROVIDED THAT NOTHING HEREIN SHALL BE
INTERPRETED TO PRECLUDE THE ARBITRATOR FROM ALLOCATING THE COSTS AND EXPENSES OF
THE PARTIES AND OF SUCH PROCEEDING AMONG THE PARTIES IN ANY MANNER THAT THE
ARBITRATOR MAY LAWFULLY DETERMINE

11


--------------------------------------------------------------------------------



TO DO SO.  THE PARTIES AGREE THAT THE JUDGMENT, AWARD OR OTHER DETERMINATION OF
ANY ARBITRATION UNDER THE FMCS RULES SHALL BE FINAL, CONCLUSIVE AND BINDING ON
ALL OF THE PARTIES.  NOTHING IN THIS SECTION 3.2(A) SHALL PROHIBIT ANY PARTY
FROM INSTITUTING LITIGATION TO ENFORCE ANY FINAL JUDGMENT, AWARD OR
DETERMINATION OF THE ARBITRATION.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, OR IF SUCH CLAIM DOES NOT ARISE OUT OF OR INCLUDE A CLAIM UNDER
SECTION 1.9, THEN TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE CENTRAL DISTRICT OF CALIFORNIA, AND AGREES THAT SUCH COURT SHALL BE THE
EXCLUSIVE FORUM FOR THE ENFORCEMENT OF ANY SUCH FINAL JUDGMENT, AWARD OR
DETERMINATION OF THE ARBITRATION.  EACH PARTY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY REGISTERED MAIL OR PERSONAL SERVICE AND WAIVES ANY OBJECTION ON THE
GROUNDS OF PERSONAL JURISDICTION, VENUE OR INCONVENIENCE OF THE FORUM.


(B)           NOTWITHSTANDING THE FOREGOING, PRIOR TO ANY PARTY INSTITUTING ANY
ARBITRATION PROCEEDING HEREUNDER TO RESOLVE ANY CLAIM, SUCH PARTY FIRST SHALL
SUBMIT THE CLAIM TO A MEDIATION PROCEEDING AMONG THE PARTIES WHICH SHALL BE
GOVERNED BY THE PREVAILING PROCEDURES OF THE FMCS AND SHALL BE CONDUCTED IN NEW
YORK, NEW YORK, OR IF SUCH CLAIM DOES NOT ARISE OUT OF OR INCLUDE A CLAIM UNDER
SECTION 1.9, THEN SUCH MEDIATION SHALL BE CONDUCTED IN LOS ANGELES, CALIFORNIA. 
IF THE PARTIES HAVE NOT AGREED IN WRITING TO A RESOLUTION OF THE CLAIM PURSUANT
TO THE MEDIATION WITHIN FORTY-FIVE (45) DAYS AFTER THE COMMENCEMENT THEREOF OR
IF ANY PARTY REFUSES TO PARTICIPATE IN THE MEDIATION PROCESS, THEN THE CLAIM MAY
BE SUBMITTED TO ARBITRATION UNDER SECTION 3.2(A).  UNLESS OTHERWISE DETERMINED
BY THE MEDIATOR, EACH PARTY SHALL BEAR ITS OWN COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE MEDIATION, AND ALL COSTS AND EXPENSES OF THE MEDIATION
PROCEEDING SHALL BE BORNE EQUALLY BY THE PARTIES; PROVIDED THAT NOTHING HEREIN
SHALL BE INTERPRETED TO PRECLUDE THE MEDIATOR FROM ALLOCATING THE COSTS AND
EXPENSES OF THE PARTIES AND OF SUCH PROCEEDING AMONG THE PARTIES IN ANY MANNER
THAT THE ARBITRATOR MAY LAWFULLY DETERMINE TO DO SO.


3.3           NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT MUST BE IN
WRITING AND MUST BE EITHER PERSONALLY DELIVERED, MAILED BY FIRST CLASS MAIL
(POSTAGE PREPAID AND RETURN RECEIPT REQUESTED), SENT BY REPUTABLE OVERNIGHT
COURIER SERVICE (CHARGES PREPAID) OR SENT BY FACSIMILE (VOICE CONFIRMED) TO THE
RECIPIENT AT THE ADDRESS OR FACSIMILE NUMBER INDICATED BELOW:

To the Company:

4590 MacArthur Boulevard

Newport Beach, CA  92660

Telephone:            (949) 797-9721

Telecopy:              (949) 261-1414

Attention:              Chief Executive Officer

With copies to:

MidOcean Partners, LP

320 Park Avenue, 17th Floor

New York, NY  10022

Telephone:            (212) 497-1400

Telecopy:              (212) 497-1375

Attention:              Tyler Zachem

12


--------------------------------------------------------------------------------


and

Morrison Cohen LLP

909 Third Avenue

New York, NY  10022

Telephone:            (212) 735-8600

Telecopy:              (212) 735-8708

Attention:              Michael Connolly, Esq.

To the Executive:

Cynthia P. Kellogg

557 Samuel Court

Encinitas, CA 92024

or such other address or to the attention of such other Person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five (5) days after deposit in the U.S. mail.


3.4           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT WILL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


3.5           COMPLETE AGREEMENT.  THIS AGREEMENT, THE LLC AGREEMENT, THAT
CERTAIN INVESTMENT AGREEMENT BY AND AMONG THE PARENT AND THE INVESTORS LISTED ON
SCHEDULE I THERETO, DATED APRIL 12, 2006, AND THAT CERTAIN LETTER AGREEMENT
REGARDING THE GRANT OF INCENTIVE UNITS BY AND BETWEEN PARENT AND THE EXECUTIVE,
DATED MAY 1, 2007, EMBODIES THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE
PARTIES WITH REGARD TO THE SUBJECT MATTER HEREOF AND SUPERSEDE AND PREEMPT ANY
PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY
WAY.  TO THE EXTENT THAT THIS AGREEMENT PROVIDES GREATER BENEFITS TO THE
EXECUTIVE THAN AVAILABLE UNDER THE COMPANY’S EMPLOYEE HANDBOOK OR OTHER
CORPORATE POLICIES, THIS AGREEMENT SHALL PREVAIL.


3.6           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


3.7           ASSIGNMENT.  WITHOUT THE EXECUTIVE’S CONSENT, THE COMPANY MAY NOT
ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT EXCEPT (I) TO A
“SUCCESSOR” (AS DEFINED BELOW) OR (II) TO AN ENTITY THAT IS FORMED AND
CONTROLLED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.  THIS

13


--------------------------------------------------------------------------------



AGREEMENT IS PERSONAL TO THE EXECUTIVE, AND THE EXECUTIVE SHALL NOT HAVE THE
RIGHT TO ASSIGN THE EXECUTIVE’S INTEREST IN THIS AGREEMENT, ANY RIGHTS UNDER
THIS AGREEMENT OR ANY DUTIES IMPOSED UNDER THIS AGREEMENT, NOR SHALL THE
EXECUTIVE HAVE THE RIGHT TO PLEDGE, HYPOTHECATE, TRANSFER, ASSIGN OR OTHERWISE
ENCUMBER THE EXECUTIVE’S RIGHT TO RECEIVE ANY FORM OF COMPENSATION HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD.  AS USED IN THIS SECTION 3.7,
“SUCCESSOR” SHALL INCLUDE ANY PERSON THAT AT ANY TIME, WHETHER BY PURCHASE,
MERGER OR OTHERWISE, DIRECTLY OR INDIRECTLY ACQUIRES ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF, OR OWNERSHIP INTERESTS IN, THE COMPANY AND ITS SUBSIDIARIES.


3.8           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS INTENDED TO BIND AND
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE COMPANY, THE EXECUTIVE, AND
THEIR RESPECTIVE HEIRS, SUCCESSORS AND PERMITTED ASSIGNS.


3.9           CHOICE OF LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


3.10         REMEDIES.  SUBJECT TO THE PROVISIONS OF SECTION 3.2, EACH PARTY
WILL BE ENTITLED TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT SPECIFICALLY, TO
RECOVER DAMAGES AND COSTS CAUSED BY ANY BREACH OF ANY PROVISION OF THIS
AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS EXISTING IN ITS FAVOR.  NOTHING
HEREIN SHALL PROHIBIT ANY ARBITRATOR OR JUDICIAL AUTHORITY FROM AWARDING
ATTORNEYS’ FEES OR COSTS TO A PREVAILING PARTY IN ANY ARBITRATION OR OTHER
PROCEEDING TO THE EXTENT THAT SUCH ARBITRATOR OR AUTHORITY MAY LAWFULLY DO SO.


3.11         AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE
EXECUTIVE, AND NO COURSE OF CONDUCT OR FAILURE OR DELAY IN ENFORCING THE
PROVISIONS OF THIS AGREEMENT WILL AFFECT THE VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS AGREEMENT.


3.12         THIRD PARTY BENEFICIARIES.  THIS AGREEMENT WILL NOT CONFER ANY
RIGHTS OR REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.


3.13         THE EXECUTIVE’S REPRESENTATIONS.  THE EXECUTIVE HEREBY REPRESENTS
AND WARRANTS TO THE COMPANY THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY THE EXECUTIVE DO NOT AND SHALL NOT CONFLICT WITH, BREACH,
VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER,
JUDGMENT OR DECREE TO WHICH THE EXECUTIVE IS A PARTY OR BY WHICH SHE IS BOUND,
(II) THE EXECUTIVE IS NOT AWARE OF ANY EMPLOYMENT AGREEMENT, NONCOMPETE
AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER PERSON THAT WOULD PRECLUDE
HER FROM ENTERING INTO THIS AGREEMENT, AND (III) UPON THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY THE COMPANY, THIS AGREEMENT SHALL BE THE VALID AND BINDING
OBLIGATION OF THE EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


3.14         AMENDMENT TO COMPLY WITH SECTION 409A OF THE CODE.  TO THE EXTENT
THAT THIS AGREEMENT OR ANY PART THEREOF IS DEEMED TO BE A NONQUALIFIED DEFERRED
COMPENSATION PLAN SUBJECT TO SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE,” AND

14


--------------------------------------------------------------------------------



SUCH SECTION, “SECTION 409A”), AND THE TREASURY REGULATIONS (INCLUDING PROPOSED
REGULATIONS) AND GUIDANCE PROMULGATED THEREUNDER, (I) THE PROVISIONS OF THIS
AGREEMENT SHALL BE INTERPRETED IN A MANNER TO THE MAXIMUM EXTENT POSSIBLE TO
COMPLY IN GOOD FAITH WITH SECTION 409A, AND (II) THE PARTIES HERETO AGREE TO
AMEND THIS AGREEMENT FOR PURPOSES OF COMPLYING WITH SECTION 409A PROMPTLY UPON
ISSUANCE OF ANY TREASURY REGULATIONS OR GUIDANCE THEREUNDER, PROVIDED, THAT ANY
SUCH AMENDMENT SHALL NOT MATERIALLY CHANGE THE PRESENT VALUE OF THE BENEFITS
PAYABLE TO THE EXECUTIVE HEREUNDER OR OTHERWISE MATERIALLY ADVERSELY AFFECT THE
EXECUTIVE, THE COMPANY, OR ANY AFFILIATE OF THE COMPANY, WITHOUT THE CONSENT OF
SUCH PARTY.

Signature page follows

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above.

 

FESTIVAL FUN PARKS, LLC

 

 

 

 

 

 

By:

/s/ Alexander Weber, Jr.

 

 

 

Name:

Alexander Weber, Jr.

 

 

Title:

Chief Executive Officer and

 

 

President

 

 

 

 

 

 

 

PALACE ENTERTAINMENT HOLDINGS,
INC.

 

 

 

 

By:

/s/ Alexander Weber, Jr.

 

 

 

Name:

Alexander Weber, Jr.

 

 

Title:

Chief Executive Officer and

 

 

 

President

 

 

 

 

 

/s/ Cynthia P. Kellogg

 

 

CYNTHIA P. KELLOGG

 


--------------------------------------------------------------------------------


EXHIBIT A

California Labor Code

Section 2870

Employment Agreements; Assignment of Rights

The following is an excerpt from the California Labor Code for Assignments of
Rights of an invention in Employment Agreements.  In accordance with Section
2872 of the California Labor Code, you are hereby notified that the Inventions
and Patents provisions in Section 1.7 your Employment Agreement do not apply to
an invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which provides in pertinent part:

(a)  Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his of her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1)  Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2)  Result from any work performed by the employee for the employer.

(b)  To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

 

 

RECEIPT ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Dated:

May 1, 2007

 

  /s/ Cynthia P. Kellogg

 

 

 

 

CYNTHIA P. KELLOGG

 

 

 


--------------------------------------------------------------------------------